Exhibit 10.46

JACOBS ENGINEERING GROUP INC.
FORM OF RESTRICTED STOCK UNIT AGREEMENT

(Performance Shares – ROIC)

This Agreement is executed as of this ____ day of __________ 20__ by and between
JACOBS ENGINEERING GROUP INC. (the “Company”) and _________________ (“Employee”)
pursuant to the Jacobs Engineering Group Inc. 1999 Stock Incentive Plan (the
“Plan”). Unless the context clearly indicates otherwise, all terms defined in
the Plan and used in this Agreement (whether or not capitalized) have the
meanings as set forth in the Plan.

1.Restricted Stock Units

Pursuant to the Plan, and in consideration for services rendered to the Company
or Related Company or for their benefit, the Company hereby issues, as of the
above date (the “Award Date”) to Employee an award of Restricted Stock Units in
accordance with the Plan and the terms and conditions of this Agreement (the
“Award”). The target number of Restricted Stock Units Employee is eligible to
earn under this Agreement is ______________ (the “Target ROIC Restricted Stock
Units”). Each Restricted Stock Unit represents the right to receive one share of
Jacobs Common Stock (subject to adjustment pursuant to the Plan) in accordance
with the terms and subject to the conditions (including the vesting conditions)
set forth in this Agreement and the Plan.

2.Vesting and Distribution

 

(a)

The Award shall not be vested as of the Award Date and shall be forfeitable by
Employee without consideration or compensation unless and until otherwise vested
pursuant to the terms of this Agreement.

 

(b)

The number of Restricted Stock Units earned under this Agreement (the “Earned
ROIC Restricted Stock Units”) shall be equal to the Target ROIC Restricted Stock
Units multiplied by the ROIC Performance Multiplier (as defined herein). The
“ROIC Performance Multiplier” will be determined based upon the Company’s annual
average Return on Invested Capital (as defined herein) over the three-year
period starting on the first day of fiscal 2017 and ending the last day of
fiscal 2019 (the “Performance Period”).

The ROIC Performance Multiplier will be calculated as set forth in the following
table based upon the Company’s annual average Return on Invested Capital over
the Performance Period:

Average Return on Invested Capital

ROIC Performance Multiplier

Less than the 8.9%

0%

8.9%

50%

9.9%

100%

10.9%

200%

If the Company’s average Return on Invested Capital over the Performance Period
is between 8.9% and 9.9%, or 9.9% and 10.9%, the ROIC Performance

 

--------------------------------------------------------------------------------

 

Multiplier will be determined using straight line interpolation based on the
actual percentile ranking.

For purposes of this Section 2(b), the “Return on Invested Capital” for any
fiscal period is computed by dividing Adjusted Net Earnings by the Average of
Beginning and Ending Invested Capital during the period, and where invested
capital is the sum of equity plus long term debt less cash and cash
equivalents.  Adjusted Net Earnings means the Net Earnings attributable to the
Company as reported in its consolidated financial statements for such period
determined in accordance with accounting principles generally accepted in the
United States (“GAAP”) (A) as may be adjusted to eliminate the effects of
(i) costs associated with restructuring activities, as determined in accordance
with GAAP, regardless of whether the Company discloses publicly the amount of
such restructuring costs or the fact that the Company engaged in restructuring
activities during the periods restructuring costs were incurred; and (ii) gains
or losses associated with discontinued operations, as determined in accordance
with GAAP, but limited to the first reporting period an operation is determined
to be discontinued and all subsequent periods (i.e., there will be no
retroactive application of this adjustment); and (B) as adjusted for all gains
or losses associated with events or transactions that the Committee has made a
finding are unusual in nature, infrequently occurring and otherwise not
indicative of the Company’s normal operations, and therefore, not indicative of
the underlying Company performance.  For purposes of this part (B), such events
or transactions could include: (i) settlements of claims and litigation;
(ii) disposals of operations including a disposition of a significant amount of
the Company’s assets; (iii) losses on sales of investments; and (iv) changes in
laws and/or regulations.  Invested Capital means (i) the value of the Company’s
equity as reported in its consolidated financial statements for such period
determined in accordance with GAAP, plus (ii) the value of the Company’s debt as
reported in its consolidated financial statements for such period determined in
accordance with GAAP, minus (iii) the Company’s cash and cash equivalent assets
as reported in its consolidated financial statements for such period determined
in accordance with GAAP.

 

(c)

After the Award Date, a number of Restricted Stock Units equal to the Earned
ROIC Restricted Stock Units will become 100% vested (referred to as “Vested
Units”) on the third anniversary of November 16, 2016 (the “Maturity Date”),
provided that, except as provided in subparagraph (d) below, Employee remains
continuously employed by the Company or Related Company through such Maturity
Date.

 

(d)

Notwithstanding anything herein to the contrary, in the event that Employee’s
employment with the Company or Related Company terminates as a result of
Employee’s Retirement prior to the Maturity Date, this Award shall remain
outstanding and shall vest on the Maturity Date based on the Company’s average
Return on Invested Capital over the Performance Period; provided, that on the
Maturity Date only a pro-rated portion (based on the number of days during the
period between the Award Date and the Maturity Date that Employee was employed
by the Company or Related Company prior to Employee’s Retirement) of the Earned
ROIC Restricted Stock Units will become vested, with the remainder of the Award
forfeited at that time.

 

--------------------------------------------------------------------------------

 

 

(e)

Notwithstanding anything herein to the contrary, in the event of a Change in
Control, the number of Earned ROIC Restricted Stock Units shall be determined as
of the date such Change in Control is consummated, rather than the Maturity
Date, with the number of Earned ROIC Restricted Stock Units determined as set
forth in Section 2(b) hereof, except that: (1) if the Change in Control occurs
prior to the last day of fiscal year 2017, the Relative ROIC Performance
Multiplier will be 100%; and (2) if the Change in Control occurs upon or after
the last day of fiscal year 2016, the Relative ROIC Performance Multiplier shall
be determined pursuant to Section 2(b) based upon the Company’s total
stockholder return and the total stockholder return of each of the companies in
the Industry Peer Group through the date of the Change in Control based on
information available as of the Change in Control (and, with respect to the
Company, taking into account the consideration per share to be paid in the
Change in Control transaction).

Following a Change in Control, except as otherwise set forth in the Plan
(including Schedule B thereof), the Earned ROIC Restricted Stock Units shall
remain outstanding and subject to the terms and conditions of the Plan and this
Agreement, including the vesting condition of continued employment through the
Maturity Date.

 

(f)

Except as set forth herein and in the Plan (including Schedule B thereof, the
terms of which shall apply to the Award to the extent such terms do not conflict
with the terms hereof), Employee has no rights, partial or otherwise in the
Award and/or any shares of Jacobs Common Stock subject thereto unless and until
the Award has been earned and vested pursuant to this Section 2.

 

(g)

Each Vested Unit shall be settled by the delivery of one share of Common Stock
(subject to adjustment under the Plan). Settlement will occur as soon as
practicable following certification by the Company of the number of Earned ROIC
Restricted Stock Units and passage of the Maturity Date (or, if earlier, the
date the Award becomes vested pursuant to the terms of the Plan, including
Schedule B thereof), but in no event later than 30 days following the Maturity
Date (or such earlier date that the Award becomes vested). No fractional shares
shall be issued pursuant to this Agreement.

 

(h)

Neither the Award, nor any interest therein nor shares of Jacobs Common Stock
payable in respect thereof may be sold, assigned, transferred, pledged or
otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily.

3.Section 409A Compliance

Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Plan and this Agreement shall be construed or deemed to be amended
as necessary to comply with the requirements of Section 409A of the Code, to
avoid the imposition of any additional or accelerated taxes or other penalties
under Section 409A of the Code. The Committee, in its sole discretion, shall
determine the requirements of Section 409A of the Code applicable to the Plan
and this Agreement and shall interpret the terms of each consistently therewith.
Under no circumstances, however, shall the Company have any liability under the
Plan or this Agreement for any taxes, penalties or interest due on amounts paid
or payable pursuant to the Plan and/or

 

--------------------------------------------------------------------------------

 

this Agreement, including any taxes, penalties or interest imposed under Section
409A of the Code.

4.Status of Participant

Employee shall have no rights as a stockholder (including, without limitation,
any voting rights or rights to receive dividends with respect to the shares of
Jacobs Common Stock subject to the Award) with respect to either the Award
granted hereunder or the shares of Jacobs Common Stock underlying the Award,
unless and until such shares are issued in respect of Vested Units, and then
only to the extent of such issued shares.

No shares may be issued in respect of Vested Units if, in the opinion of counsel
for the Company, all then applicable requirements of the Securities and Exchange
Commission and any other regulatory agencies having jurisdiction and of any
stock exchange upon which the shares of the Company may be listed are not fully
met, and, as a condition of the issuance of shares, Employee shall take all such
action as counsel may advise is necessary for Employee to take to meet such
requirements.

5.Nature of Award

In accepting the Award, Employee acknowledges, understands and agrees that:

 

(a)

The Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

 

(b)

The Award of the Restricted Stock Units hereunder is voluntary and occasional
and does not create any contractual or other right to receive future Awards of
Restricted Stock Units, or any benefits in lieu of Restricted Stock Units, even
if Restricted Stock Units have been awarded in the past;

 

(c)

All decisions with respect to future Restricted Stock Unit or other awards, if
any, will be at the sole discretion of the Company;

 

(d)

The Award and Employee’s participation in the Plan shall not create a right to
employment or be interpreted as forming an employment or services contract with
the Company, or any Related Companies and shall not interfere with the ability
of the Company, or any Related Company, as applicable, to terminate Employee’s
employment or service relationship (if any);

 

(e)

The Award and the shares of Jacobs Common Stock subject to the Award, the value
of same, and any ultimate gain, loss, income or expense associated with the
Award are not part of Employee’s normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

 

(f)

No claim or entitlement to compensation or damages shall arise from forfeiture
of the Award for any reason, including forfeiture resulting from Employee
ceasing to provide employment or other services to the Company or any Related
Company (for any reason whatsoever whether or not later found to be invalid or
in breach

 

--------------------------------------------------------------------------------

 

 

of employment laws in the jurisdiction where Employee is employed or the terms
of Employee’s employment agreement, if any), and in consideration of the Award
to which Employee is otherwise not entitled, Employee irrevocably agrees never
to institute or allow to be instituted on his or her behalf any claim against
the Company or any of its Related Companies, waives his or her ability, if any,
to bring any such claim, and releases the Company and any Related Companies from
any such claim; if, notwithstanding the foregoing, any such claim is allowed by
a court of competent jurisdiction, then, by participating in the Plan, Employee
shall be deemed irrevocably to have agreed not to pursue such claim and agrees
to execute any and all documents necessary to request dismissal or withdrawal of
such claim.

6.Data Privacy

Employee understands that the Company and/or a Related Company may hold certain
personal information about the Employee, including, but not limited to,
Employee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of Jacobs Common Stock or directorships held in the Company, details
of all Awards or any other entitlement to shares of Jacobs Common Stock awarded,
canceled, exercised, vested, unvested or outstanding in Employee’s favor, for
the exclusive purpose of implementing, administering and managing the Plan
(“Data”).

Employee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of Employee’s personal data as described
in this Agreement and any other Award materials by and among, as applicable, the
Company and its Related Companies for the exclusive purpose of implementing,
administering and managing Employee’s participation in the Plan.

Employee understands that Data will be transferred to the Company’s broker,
administrative agents or such other stock plan service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. Employee understands
that the recipients of the Data may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than Employee’s country. Employee
understands that if he or she resides outside the United States, he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting his or her local human resources representative. The Employee
understands that Data will be held only as long as is necessary to implement,
administer and manage Employee’s participation in the Plan or as required under
applicable law.

7.Payment of Withholding Taxes

Employee acknowledges that, regardless of any action taken by the Company or
Related Companies or, if different, Employee’s employer (the “Employer”) the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to
Employee’s participation in the Plan and legally applicable to Employee or
deemed by the Company, Related Company or the Employer in its discretion to be
an appropriate charge to Employee even if legally applicable to the Company,
Related Company or the Employer (“Tax-Related Items”), is and remains Employee’s
responsibility and may exceed the amount actually withheld by the Company,
Related Company or the Employer. Employee further acknowledges and agrees that
the Company or Related Company and/or the Employer

 

--------------------------------------------------------------------------------

 

may, if it so determines, offset any Employer tax liabilities deemed applicable
to Employee by reducing the shares of Jacobs Common Stock otherwise deliverable
to Employee pursuant to this Agreement. Employee further acknowledges that the
Company, Related Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Restricted Stock Units including, but not limited to, the
grant, vesting or settlement of the Restricted Stock Units, the subsequent sale
of shares of Jacobs Common Stock acquired pursuant to such settlement; and (2)
do not commit to and are under no obligation to structure the terms of the Award
or any aspect of the Restricted Stock Units to reduce or eliminate Employee’s
liability for Tax-Related Items or achieve any particular tax result.  Further,
if Employee is subject to Tax-Related Items in more than one jurisdiction
between the Award Date and the date of any relevant taxable or tax withholding
event, as applicable, Employee acknowledges that the Company, Related Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.  The
Company may refuse to issue or deliver any shares of Jacobs Common Stock to the
Employee until the obligation for any Tax-Related Items due in connection with
the Award has been satisfied.  

Under no circumstances can the Company be required to withhold from the shares
of Jacobs Common Stock that would otherwise be delivered to Employee upon
settlement of the Award a number of shares having a total Fair Market Value that
exceeds the amount of withholding taxes as determined by the Company at the time
the Award vests.

8.Services as Employee

The rights granted to Employee under this Agreement are conditioned upon the
agreement of Employee to continue in the employ of the Company or of a Related
Company for a period of at least one year after the date of this Agreement, and
Employee hereby agrees and further agrees to render his services for such period
for such reasonable compensation as the Company or Related Company may
determine.

Employee shall not be deemed to have ceased to be employed by the Company (or
any Related Company) for purposes of this Agreement by reason of Employee’s
transfer to a Related Company (or to the Company or to another Related Company).
The Committee may determine that, for purposes of this Agreement, Employee shall
be considered as still in the employ of the Company or of the Related Company
while on leave of absence.

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Company or any Related Company, affects the Employee’s
status as an employee at will who is subject to termination without cause,
confers upon the Employee any right to remain employed by or in service to the
Company or any Related Company, interferes in any way with the right of the
Company or any Related Company, as applicable, at any time to terminate such
employment or services, or affects the right of the Company or any Related
Company, as applicable, to increase or decrease the Employee’s other
compensation or benefits. Nothing in this paragraph, however, is intended to
adversely affect any independent contractual right of the Employee without his
consent thereto.

9.Miscellaneous Provisions

This Agreement is governed in all respects by the Plan and applicable law. In
the event of any inconsistency between the terms of the Plan and this Agreement,
the terms of the Plan shall prevail. Subject to the limitations of the Plan, the
Company may, with the written consent of

 

--------------------------------------------------------------------------------

 

Employee, amend this Agreement. This Agreement shall be construed, administered
and enforced according to the laws of the State of California.

10.Clawback

Employee agrees that if Employee is or becomes a Section 16 executive officer of
the Company, in the event of any Inaccurate Financial Statement, Employee will
return to the Company on demand all incentive-based compensation payments
(whether under this Award, the Plan or otherwise) made to Employee during the
3-year period preceding the date on which the Company is required to prepare an
accounting restatement that are in excess of what would have been paid had such
incentive-based compensation instead been determined under the accounting
restatement (the “Payments”).  In addition, Employee agrees to application of
any clawback, forfeiture, recoupment, or similar requirement required to apply
to incentive-based compensation granted to Employee under any current or future
applicable law or listing standard or regulatory body requirement.  An
“Inaccurate Financial Statement” is any inaccurate financial statement due to
material noncompliance by the Company with any financial reporting requirements
under the securities laws.

11.Agreement of Employee

By signing below or electronically accepting this Award, Employee (1) agrees to
the terms and conditions of this Agreement, (2) confirms receipt of a copy of
the Plan and all amendments and supplements thereto, and (3) appoints the
officers of the Company as Employee's true and lawful attorney-in-fact, with
full power of substitution in the premises, granting to each full power and
authority to do and perform any and every act whatsoever requisite, necessary,
or proper to be done, on behalf of Employee which, in the opinion of such
attorney-in-fact, is necessary or prudent to effect the forfeiture of the Award
to the Company, or the delivery of the Jacobs Common Stock to Employee, in
accordance with the terms and conditions of this Agreement.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth above.

 

JACOBS ENGINEERING GROUP INC.

 

 

By:

 

 



 

 